Citation Nr: 1018106	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

This matter was previously before the Board in June 2009 when 
the Board denied the appellant's claim. The appellant 
appealed the June 2009 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in February 2010, the Court vacated the Board's June 
2009 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the above mentioned JMR, the Board must 
readjudicate the appellant's claim to adequately address the 
credibility of the appellant's lay statements that he injured 
his knees in service and that he has had continuous knee 
symptomatology since that time.  After addressing the 
credibility of the appellant's lay statements, the Board must 
address whether the appellant is entitled to a new VA 
examination and opinion regarding the etiology of his current 
bilateral knee disability.  

In the August 2007 RO hearing, the appellant stated that he 
had to walk up a mountain in service to reach a microwave 
station in New Mexico.  He stated that the climb was steep 
and the area was covered with loose rock.  The appellant 
reported that he slipped on the rocks and fell several times, 
injuring both knees.  He noted that due to the remote 
location, his knee injuries were not treated by a doctor.  He 
stated that his knees puffed up a little bit, and his 
kneecaps got scuffed and bruised, but the injuries were not 
serious.  The appellant stated that he has had problems with 
his knees since service.  The appellant's wife confirmed that 
she knew him before and after service, and he had trouble 
with his knees only after service.  A February 1995 Saint 
Joseph Hospital record reflects that the appellant reported 
having a history of an injury to the right knee forty years 
ago.  The February 1995 record predates the appellant's claim 
for benefits, and reflects that he may have had a knee injury 
around the time of service.  Although there is no medical 
evidence of record supporting the appellant's statements 
concerning his knees, there is also no evidence contradicting 
his account.  The absence of any corroborating medical 
evidence, in and of itself, does not render his statements 
incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  His statements are consistent throughout 
the evidence of record.  Therefore, the Board finds the 
appellant's statements concerning his knees to be credible.  
As a lay person, the appellant is competent to describe 
falling and hurting his knee in service and continuity of 
symptoms after service.  However, the appellant is not 
competent to relate a currently diagnosed bilateral knee 
disability to the continuous post-service knee symptoms.  
Clyburn v. West, 12 Vet. App. 296, 301 (1999).    

Therefore, the Board finds that additional development is 
necessary prior to adjudication.  The appellant was seen for 
a VA examination in August 2007.  The VA examiner stated that 
he could not resolve the issue of whether the appellant's 
knee condition was etiologically related to service without 
resorting to mere speculation.  He explained that there was 
no way he could make a definite decision in the absence of 
service treatment records or the hiatus of records from 1960 
to 1995.  The Court recently held that in order to rely upon 
a statement that an opinion cannot be provided without resort 
to mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis of the 
opinion must be provided by the examiner or apparent upon a 
review of the record.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  The VA examiner does not indicate that he considered 
the appellant's statements concerning falling and hurting his 
knee in service and continuity of symptoms since service.  As 
the Board has found that the appellant's statements are 
credible in this regard, an additional medical opinion is 
necessary to determine whether the appellant's current knee 
condition is related to the fall in service and the knee 
symptoms described by the appellant since service.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should determine whether it 
is at least as likely as not that the 
appellant's current bilateral knee 
condition, is etiologically related to 
service, taking into consideration the 
appellant's report of falling on his knees 
in service, as discussed in the August 
2007 RO hearing.

It would be helpful if the clinician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. 

If the clinician is unable to provide an 
opinion without resorting to speculation, 
the clinician should explain why a 
definitive opinion cannot be provided.  

The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for bilateral knee disability.  
If the benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





